84 N.Y.2d 840 (1994)
Serge Dos, Appellant,
v.
Scelsa & Villacara et al., Respondents.
Court of Appeals of the State of New York.
Submitted June 6, 1994.
Decided September 8, 1994.
Motion, insofar as it seeks leave to appeal from the Appellate Division order which denied reargument or, in the alternative, leave to appeal to the Court of Appeals, dismissed upon the ground that that order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied, with $100 costs and necessary reproduction disbursements.